Melody J. Stewart, Judge,
dissenting.
{¶ 16} I respectfully dissent from the majority opinion and would find that appellant’s action is a parentage action over which the juvenile court has jurisdiction.
{¶ 17} In the instant case, paternity was established through a legitimacy filing in probate court pursuant to former R.C. 2105.18. In Lewis v. Chapin (1994), 93 Ohio App.3d 695, 639 N.E.2d 848, this court addressed this method of establishing paternity and its effect on child-support actions. In Lewis, the juvenile court had found that a legitimation order filed in probate court barred a mother’s subsequent parentage action for retroactive support. The juvenile court dismissed the claims for lack of jurisdiction and, in doing so, noted that had the mother not filed an acknowledgment of the parent-child relationship, pursuant to R.C. 2105.18, she could have filed a complaint to determine the parent-child relationship pursuant to Chapter 3111 and been awarded retroactive child support. Id. at 697, 639 N.E.2d 848. On appeal, this court reversed the dismissal for lack of jurisdiction and held that the filing of a legitimation order by a probate court pursuant to R.C. 2105.18 did not preclude the mother from bringing a subsequent “parentage action pursuant to R.C. 3111.01 through 3111.19 for child support arrearages.”
{¶ 18} In Lewis, we found that the mother’s action for current and retroactive support was a “parentage action,” notwithstanding the fact that “the establishment of parentage, i.e., the father-child relationship, [was] not being sought * * Therefore, I disagree with the majority’s conclusion that the juvenile court lacks jurisdiction over appellant’s action because it is not a “parentage action.” Had appellant not previously consented to the legitimacy filing in probate court, she could have filed a parentage action seeking retroactive child-support payments. However, under the majority decision, because she agreed to the legitimacy filing in probate court, she loses the right to do so. In Lewis, we reasoned that such a result unfairly punished those who had consented to a legitimacy filing.
{¶ 19} I also disagree with the majority’s statement that R.C. 3111.05 allows the child to file a parentage action until age 23, but does not allow the mother to do so. R.C. 3111.05 states: “An action to determine the existence or nonexistence of the father and child relationship may not be brought later than five years after the child reaches the age of eighteen.” R.C. 3111.04 specifically states: “An action to determine the existence or nonexistence of the father and child relationship may be brought by the child * * *, [or] the child’s mother * * *291Carnes addressed only a child’s right to bring a parentage action after age 18; it did not address a mother’s right.
{¶ 20} Jurisdiction of a court connotes the power to hear and decide a case on its merits. Morrison v. Steiner (1972), 32 Ohio St.2d 86, 61 O.O.2d 335, 290 N.E.2d 841, at paragraph one of the syllabus. The juvenile court has jurisdiction over parentage actions. R.C. 3111.06. The provisions of R.C. 3111.04 permit the child’s mother to bring a parentage action. R.C. 3111.13(C) provides that a juvenile court has the authority to make a support order once a parentage determination is made. This authority extends to the award of retroactive child support. Carnes, 104 Ohio St.3d 629, 2004-0hio-7107, 821 N.E.2d 180, at ¶ 17. Accordingly, I would find that appellant’s action for retroactive child support, like the mother’s action in Lewis, is a “parentage action pursuant to R.C. 3111.01 through 3111.19” and, under the provisions of R.C. 3111.05 and 3111.13, the juvenile court has jurisdiction to consider her claims.